IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00034-CV

                 IN THE MATTER OF THE MARRIAGE OF
                       STANLEY CRAIG HARRAL
                               AND
                       SHARON ANNE HARRAL


                           From the 66th District Court
                               Hill County, Texas
                              Trial Court No. 47,540


                          MEMORANDUM OPINION


      Appellant, Sharon Anne Harral, appealed a final decree of divorce signed on

November 16, 2009. The Clerk of this Court warned Harral that the appeal was subject

to dismissal because it appeared the notice of appeal was untimely. The Clerk also

warned Harral that unless a response was filed showing grounds for continuing the

appeal, the appeal would be dismissed. Harral has not responded to the Clerk’s letter.

      Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.3.

      Further, absent a specific exemption, the Clerk of the Court must collect filing

fees at the time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to

TEX. R. APP. P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See
also TEX. R. APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §

51.207(b); § 51.941(a) (Vernon 2005); and § 51.208 (Vernon Supp. 2009). Under these

circumstances, we suspend the rule and order the Clerk to write off all unpaid filing

fees in this case. TEX. R. APP. P. 2. The write-off of the fees from the accounts receivable

of the Court in no way eliminates or reduces the fees owed by Harral.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed March 3, 2010
[CV06]




In the Matter of the Marriage of Harral                                               Page 2